     Case 4:20-cv-00176-O Document 19 Filed 07/31/20                           Page 1 of 15 PageID 1301



                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                       FORT WORTH DIVISION

JAMES ROBERTS JR.,                                     §
          Petitioner,                                  §
                                                       §
v.                                                     §        Civil Action No. 4:20-CV-176-O
                                                       §
LORIE DAVIS, Director, TDCJ-CID,                       §
           Respondent.                                 §

                                          OPINION AND ORDER

         Before the Court is a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 filed

by Petitioner, James Roberts Jr., a state prisoner confined in the Correctional Institutions Division

of the Texas Department of Criminal Justice (TDCJ-CID), against Lorie Davis, director of that

division, Respondent. After considering the pleadings and relief sought by Petitioner, the Court has

concluded that the petition should be denied.

I. BACKGROUND

         On August 31, 2015, a jury in Tarrant County, Texas, Case No. 1390094D, found Petitioner

guilty on one count of continuous sexual abuse of a child under 14 years of age and one count of

sexual assault of a child under 17 years of age and assessed his punishment at 50 years’ and 20 years’

imprisonment, respectively. Clerk’s R. 97, 100, ECF No. 17-3. Petitioner’s convictions were affirmed

on appeal, and the Texas Court of Criminal Appeals refused his petition for discretionary review.

Electronic R., ECF No. 17-1. Petitioner also challenged his convictions in a state habeas-corpus

application, which the Texas Court of Criminal Appeals denied without written order on the findings

of the trial court. SHR1 14-29 & Action Taken, ECF Nos. 17-25 & 17-21. This federal habeas-

corpus petition followed.

         1
             “SHR” refers to the record of Petitioner’s state habeas proceeding in WR-90,637-01.
 Case 4:20-cv-00176-O Document 19 Filed 07/31/20                    Page 2 of 15 PageID 1302



       The evidence at trial was summarized by the state appellate court as follows:

               A grand jury indicted [Petitioner] in a two-count indictment for continuous
       abuse of a young child or children and sexual assault of a child. The first count alleged
       multiple instances of aggravated sexual assault of a child and/or indecency with a child
       against two victims, VM and SR—both under fourteen years of age—spanning the
       years between September 1, 2009, through February 22, 2014. The second count
       charged [Petitioner] with the sexual assault of VM, a child younger than seventeen
       years of age, on or about February 22, 2014.

               VM was the State’s primary witness. She referred to [Petitioner] as her
       stepdad (though VM and SR’s mother, SM, testified that she and [Petitioner] had
       never married). VM testified that when she was seven years old, [Petitioner] touched
       her vagina with his hand through her clothing. [Petitioner]’s conduct escalated over
       time. He began rubbing his penis against her vagina and ejaculating on her. VM said
       [Petitioner] sexually abused her over 100 times. When VM was in sixth grade and
       about 13 years old, [Petitioner] began penetrating her vagina with his penis. In
       February 2014, VM reported [Petitioner]’s abuse to SM, and SM reported the abuse
       to police.

               VM testified that [Petitioner] was circumcised and had a large mole on his
       upper thigh near his penis, both of which characteristics she observed when
       [Petitioner] was abusing her. Over [Petitioner]’s objection, the trial court admitted
       into evidence two photographs of [Petitioner]’s mole. SM confirmed that [Petitioner]
       is circumcised and has a mole on the inside of his leg by his scrotum.

               SM testified that days before VM’s outcry, she was asleep in bed with
       [Petitioner] and their three-year-old daughter, SR. SM awoke to find [Petitioner]
       rubbing SR’s genitals with his hand.

Mem. Op. 2-3, ECF No. 17-13 (citation and footnote omitted).

II. ISSUES

       In four grounds for relief, Petitioner raises the following claims:

       (1)     his right to due process was violated by the trial court’s admission of
               “prohibited expert opinion” testimony by Lindey Dulas, a forensic interviewer;

       (2)     his right to be free from unreasonable searches and seizures under the Fourth
               Amendment was violated when photos of his groin were taken in a holding
               cell near the courtroom;



                                                  2
 Case 4:20-cv-00176-O Document 19 Filed 07/31/20                    Page 3 of 15 PageID 1303



       (3)     his right to effective assistance of counsel was violated by his trial counsel’s
               failure to file a motion to suppress the photos of his groin; and

       (4)     his right to effective assistance of counsel was violated by his appellate
               counsel’s failure to give notice with the court clerk that he was challenging
               the constitutionality of Texas Penal Code § 21.02.

Pet. 6-7, ECF No. 1.

III. RULE 5 STATEMENT

       Respondent does not believe that Petitioner’s petition is barred by limitations, subject to the

successive-petition bar, or unexhausted and procedurally barred. Resp’t’s Answer 5, ECF No. 18.

IV. DISCUSSION

       A. Standard of Review

       A § 2254 habeas petition is governed by the heightened standard of review provided for by

the Anti-Terrorism and Effective Death Penalty Act (AEDPA). 28 U.S.C. § 2254. Under the Act, a

writ of habeas corpus should be granted only if a state court arrives at a decision that is contrary to

or an unreasonable application of clearly established federal law as determined by the United States

Supreme Court or that is based on an unreasonable determination of the facts in light of the record

before the state court. 28 U.S.C. § 2254(d)(1)-(2); Harrington v. Richter, 562 U.S. 86, 100-01

(2011). This standard is difficult to meet and “stops short of imposing a complete bar on federal court

relitigation of claims already rejected in state proceedings.” Richter, 562 U.S. at 102.

       Additionally, the statute requires that federal courts give great deference to a state court’s

factual findings. Hill v. Johnson, 210 F.3d 481, 485 (5th Cir. 2000). Section 2254(e)(1) provides that

a determination of a factual issue made by a state court shall be presumed to be correct. The

petitioner has the burden of rebutting the presumption of correctness by clear and convincing



                                                  3
  Case 4:20-cv-00176-O Document 19 Filed 07/31/20                       Page 4 of 15 PageID 1304



evidence. 28 U.S.C. § 2254(e)(1); Miller-El v. Cockrell, 537 U.S. 322, 340 (2003); Williams v.

Taylor, 529 U.S. 362, 399 (2000). Further, when the Texas Court of Criminal Appeals, the state’s

highest criminal court, denies relief without written order, typically it is an adjudication on the merits,

which is likewise entitled to this presumption. Richter, 562 U.S. at 100; Ex parte Torres, 943 S.W.2d

469, 472 (Tex. Crim. App. 1997). In such a situation, a federal court “should ‘look through’ the

unexplained decision to the last reasoned state-court decision providing” particular reasons, both legal

and factual, “presume that the unexplained decision adopted the same reasoning,” and give

appropriate deference to that decision. Wilson v. Sellers, --- U.S. ---, 138 S. Ct. 1188, 1191-92

(2018).

          B. Due Process

          Under his first ground, Petitioner claims that his right to due process was violated by the trial

court’s admission, over his objection, of the “prohibited expert opinion” testimony of Lindsey Dula,

a forensic interviewer, that she had no concerns with suggestibility and that there were no “red flags”

for lying during her interview with VM. Pet. 6, ECF No. 1; Reporter’s R., vol. 4, 105-09, ECF No.

17-7. In the last reasoned opinion on the issue, the state appellate court addressed the claim as

follows:

                  [Petitioner] argues that the trial court erred by allowing the State’s forensic
          interviewer, Lindsey Dula, to testify that VM did not show signs of lying.

                  a. Standard of review

                  We review a trial court’s rulings on evidentiary objections for an abuse of
          discretion. A trial court does not abuse its discretion unless its ruling is arbitrary and
          unreasonable. The mere fact that a trial court may decide a matter within its
          discretionary authority in a different manner than an appellate court would in a similar
          circumstance does not demonstrate that an abuse of discretion has occurred. If the
          trial court’s “evidentiary ruling is correct on any theory of law applicable to that


                                                      4
Case 4:20-cv-00176-O Document 19 Filed 07/31/20                    Page 5 of 15 PageID 1305



    ruling, it will not be disturbed.”

            b. Dula’s testimony and [Petitioner]’s objection

            Dula is a forensic interviewer for the Alliance for Children. She interviewed
    VM a few days after VM’s outcry to SM. Dula testified that “suggestibility” is “the
    idea of either suggesting answers or bringing up a topic that wasn’t raised before” and
    that she did not “have any suggestibility concerns with” VM. . . . She said that during
    her 60-minute interview with VM, she did not detect any “red flags for coaching or
    lying.”

           During a prior voir dire examination outside the jury’s presence, [Petitioner]
    posed the following objection (among others) to Dula’s testimony:

                     [Petitioner’s Counsel]: . . . I would object to Ms. Dula
            rendering an opinion on whether statements are consistent with -- I
            believe when she said . . . her statements would be consistent with
            something not being suggestive as in so many words saying that those
            statements are truthful. We’d object to the -- any opinion on the
            absence of suggestiveness attached to whatever statements were made
            in the interview.

                    THE COURT: Well, I’ll overrule that objection. She may
            testify within the realm of her expertise as to what are suggestive
            questions and whether suggestive questions were used in this instance
            or not. She can testify as an expert on the area of suggestibility with
            children in a forensic interview and whether that applied in this case
            or not.

                  [Petitioner’s Counsel]: And I would object to her testifying
            whether that happened in this case or not.

                    THE COURT: I’ll overrule that. She may testify as to that.

                    [Petitioner’s Counsel]: Your Honor, I have one additional
            related objection, and that is that she testified that she saw no red flags
            for lying. And that is a roundabout way of saying that she’s telling the
            truth. We’d object to an opinion on that ground, to her issuing that
            opinion.

                    ...

                    THE COURT: And I overrule that objection.


                                                5
Case 4:20-cv-00176-O Document 19 Filed 07/31/20                   Page 6 of 15 PageID 1306



                    ...

            d. The trial court erred by admitting the “lying” comment, but the error
               was harmless.

            The State may not elicit expert testimony that a particular child is telling the
    truth or that child complainants as a class are worthy of belief. Nor may an expert
    offer an opinion on the truthfulness of a child complainant’s allegations.

            The State concedes that the trial court erred by allowing Dula to testify that
    she saw no “red flags for . . . lying.” We agree. We therefore hold that the trial court
    abused its discretion by overruling [Petitioner]’s objection to Dula’s “lying” comment
    and allowing Dula to testify that she saw no “red flags for. . . lying.” Having found
    error, we must conduct a harm analysis to determine whether the error calls for
    reversal of the judgment. The erroneous admission of expert testimony is generally
    non-constitutional error to which rule 44.2(b) [of the Texas Rules of Appellate
    Procedure] applies. Under rule 44.2(b), we must disregard the error if it did not affect
    appellant’s substantial rights. A substantial right is affected when the error had a
    substantial and injurious effect or influence in determining the jury’s verdict.
    Conversely, an error does not affect a substantial right if we have “fair assurance that
    the error did not influence the jury[] or had but a slight effect.”

            In analyzing whether the erroneous admission of expert testimony was
    harmful, we may consider, among other things: (1) the strength of the evidence of the
    appellant’s guilt, (2) whether the jury heard the same or substantially similar
    admissible evidence through another source, (3) the strength or weakness of an
    expert’s conclusions, including whether the expert’s opinion was effectively refuted,
    and (4) whether the State directed the jury’s attention to the expert’s testimony during
    arguments. “Even in cases in which credibility is paramount, Texas courts have found
    harmless error when the inadmissible expert testimony was only a small portion of a
    large amount of evidence presented that the jury could have considered in assessing
    the victim’s credibility.”

            Applying these factors to the evidence in this case, we conclude that the
    admission of Dula’s “lying” comment was harmless. First, the evidence of
    [Petitioner]’s guilt was strong. VM testified at length and in detail about [Petitioner]’s
    abuse. She testified about the appearance of [Petitioner]’s penis and mole, testimony
    that was corroborated by SM. A forensic biologist testified that a rape kit vaginal
    smear from VM tested positive for semen. SM found [Petitioner] sleeping in VM’s
    bed on several occasions. And SM actually saw [Petitoiner] sexually abusing SR. The
    jury also heard that [Petitioner] attempted to cut his own throat with a boxcutter
    when VM made her outcry to SM.



                                                6
 Case 4:20-cv-00176-O Document 19 Filed 07/31/20                     Page 7 of 15 PageID 1307



                Second, the jury heard testimony reflecting on VM’s credibility and demeanor
       from other witnesses. A police officer who interviewed VM after her outcry to SM
       testified that when VM described [Petitioner]’s abuse to him, she was “very
       emotional, mixed emotions at the time. She was anxious, crying. At the time, seems
       like she had a little anxiety.” A sexual-assault nurse examiner who interviewed VM
       testified that VM “readily answered my questions. She was -- had eye contact and she
       was tearful.” The jury also had the opportunity to assess VM’s credibility and
       demeanor for themselves when VM testified.

               The third factor we look to is the strength or weakness of an expert’s
       conclusions. [Petitioner] emphasizes Dula’s credentials and notes that he had no
       “similarly impressive expert to refute [Dula’s] opinions.” We agree that an expert’s
       credentials and experience can be relevant to the strength of the expert’s conclusions.
       But Dula’s actual conclusion on VM’s credibility was expressed in a two-word
       answer—“No, sir”—to counsel’s question, “[W]ere there any red flags for coaching
       or lying?” This conclusion was not particularly strong and does not support a finding
       of harm.

               Only the fourth factor—whether the State directed the jury’s attention to the
       expert’s testimony during arguments—weighs in [Petitioner]’s favor. The State drew
       attention to the “red flags for lying” comment in both opening and closing statements.
       In the State’s opening statement, the prosecutor told the jury that Dula would testify
       that “she saw no red flags,” and in closing argument, the State mentioned Dula’s
       credentials and her no “red flags for . . . lying” testimony. But
       because the State did not dwell on Dula’s testimony and it comprised only a small part
       of the State’s overall argument, this factor weighs only slightly in [Petitioner]’s favor.

               Considering all of the relevant factors, we conclude that, in the context of the
       entire case against [Petitioner], the trial court’s error in allowing Dula to testify that
       she saw no “red flags for . . . lying” did not have a substantial or injurious effect on
       the jury’s verdict and did not affect [Petitioner]’s substantial rights. Thus, we
       disregard the error.

Mem. Op. 3-10, ECF No. 17-13 (citations and footnote omitted).

       A state court’s evidentiary rulings are not inherently suspect and are generally not cognizable

on federal habeas review of a state conviction. See Estelle v. McGuire, 502, U.S. 62, 67 (1991);

Wood v. Quarterman, 503 F.3d 408, 414 (5th Cir. 2007); Derden v. McNeel, 978 F.2d 1453, 1458

(5th Cir. 1983). A state court’s evidentiary rulings justify the granting of habeas relief only if they



                                                   7
  Case 4:20-cv-00176-O Document 19 Filed 07/31/20                    Page 8 of 15 PageID 1308



violate a specific constitutional right or render the trial fundamentally unfair. Johnson v. Puckett, 176

F.3d 809, 820 (5th Cir. 1999). Even if an evidentiary ruling is found to be a constitutional violation,

the petitioner must show actual prejudice–i.e., that the trial error had a “substantial and injurious

effect or influence in determining the jury’s verdict.” Brecht v. Abrahamson, 507 U.S. 619, 637

(1993) (internal quotation marks and citation omitted). In determining whether an erroneous

evidentiary ruling had a substantial and injurious effect on the jury verdict, we consider the following:

(1) the importance of the witness’s testimony; (2) whether the testimony was cumulative; (3) whether

there was evidence corroborating or contradicting the testimony; and (4) the overall strength of the

prosecution’s case. Cupit v. Whitley, 28 F.3d 532, 539 (5th Cir. 1994).

        The appellate court found that the complained of testimony did not have a substantial and

injurious effect on the jury’s verdict, and Petitioner presents no evidence, let alone clear and

convincing evidence, or legal argument to demonstrate that the state court’s determination that the

error was harmless is either factually or legally unreasonable. His claim is wholly conclusory. Such

allegations do not raise a constitutional issue in a habeas proceeding. Miller v. Johnson, 200 F.3d

274, 282 (5th Cir. 2000). Further, by similar reasoning of the state court, Petitioner cannot show

admission of the testimony rendered his trial fundamentally unfair.

        C. Fourth Amendment

        Under his second ground, Petitioner claims that the photos taken of him “in the nude” in a

holding cell violated his right to be free from unreasonable searches and seizures under the Fourth

Amendment. Pet. 6, ECF No. 1. In the last reasoned opinion on the issue, the state appellate court

held that because Petitioner “did not make his objections to the State’s motion [to photograph

[Petitioner]’s “unique feature”] and the trial court’s order as soon as the basis for those objections


                                                   8
  Case 4:20-cv-00176-O Document 19 Filed 07/31/20                    Page 9 of 15 PageID 1309



became apparent,” he forfeited his Fourth Amendment claim. Mem. Op. 12, ECF No. 17-13.

        When a state has provided an opportunity for full and fair litigation of a Fourth Amendment

claim, a state prisoner may not be granted federal habeas corpus relief. Stone v. Powell, 428 U.S. 465,

494 (1976); ShisInday v. Quarterman, 511 F.3d 514, 524 (5th Cir. 2007). An “opportunity for full

and fair litigation” is understood as simply “an opportunity,” whether or not the defendant takes

advantage of that opportunity. Janecka v. Cockrell, 301 F.3d 316, 320-21 (5th Cir. 2002) (citation

and quotation omitted). Thus, even claims that were not actually litigated in the state courts are

subject to the Stone rule because it is the existence of the state processes allowing an opportunity for

full and fair litigation of Fourth Amendment claims, rather than a defendant’s use of those processes,

that serves the policies underlying the rule and bars federal habeas-corpus consideration of those

claims. Hughes v. Dretke, 412 F.3d 582, 596 (5th Cir. 2000); Janecka, 301 F.3d at 320. Because

Texas provides a defendant an opportunity to litigate his Fourth Amendment claim, the claim is

foreclosed by Stone.

        D. Ineffective Assistance of Counsel

        Under his third and fourth grounds, Petitioner claims that his trial counsel was ineffective by

failing to file a motion to suppress the photos of his groin and that his appellate counsel was

ineffective by failing to “file a notice” with the appellate court clerk of his challenge to the

constitutionality of Texas Penal Code § 21.02 on the basis that it violated his right to jury unanimity.

Pet. 7, ECF No. 1.

        A criminal defendant has a constitutional right to the effective assistance of counsel at trial

and on his first appeal as of right. U.S. CONST. amend. VI, XIV; Evitts v. Lucey, 469 U.S. 387,

393-95 (1985); Strickland v. Washington, 466 U.S. 668, 688 (1984); Anders v. California, 386 U.S.


                                                   9
 Case 4:20-cv-00176-O Document 19 Filed 07/31/20                      Page 10 of 15 PageID 1310



738, 744 (1967). An ineffective-assistance claim is governed by the familiar standard set forth in

Strickland v. Washington. 466 U.S. at 668. To establish ineffective assistance of counsel under this

standard, a petitioner must show (1) that counsel’s performance fell below an objective standard of

reasonableness, and (2) that but for counsel's deficient performance the result of the proceeding

would have been different. Id. Both prongs of the Strickland test must be met to demonstrate

ineffective assistance. Id. at 687, 697.

        In applying this standard, a court must indulge a strong presumption that counsel’s conduct

fell within the wide range of reasonable professional assistance or sound trial or appellate strategy.

Id. at 668, 688-89. Judicial scrutiny of counsel’s performance must be highly deferential and every

effort must be made to eliminate the distorting effects of hindsight. Id. at 689. Where a petitioner’s

ineffective-assistance-of-counsel claims have been reviewed on their merits and denied by the state

courts, federal habeas relief will be granted only if the state courts’ decision was contrary to or

involved an unreasonable application of the Strickland standard in light of the state-court record.

Richter, 562 U.S. at 100-01 (quoting Williams, 529 U.S. at 410)); Bell v. Cone, 535 U.S. 685,

698-99 (2002). Thus, a federal court’s review of state-court decisions regarding ineffective assistance

of counsel must be “doubly deferential” so as to afford “both the state court and the defense attorney

the benefit of the doubt.” Burt v. Titlow, 571 U.S. 12, 15 (2013) (quoting Cullen v. Pinholster, 563

U.S. 170, 190 (2011)).

        Petitioner raised his claims in his state habeas-corpus application, which the trial court referred

to a magistrate judge for findings and conclusions of law. SHR 84, ECF No. 17-25. Based on the

documentary record, the magistrate judge entered the following relevant factual findings and legal

conclusions:


                                                    10
Case 4:20-cv-00176-O Document 19 Filed 07/31/20                  Page 11 of 15 PageID 1311



                                   FINDINGS OF FACT

           ...

    Ineffective Assistance of Trial Counsel

    18.    [Petitioner] does not present any evidence, or legal authority, supporting his
           claim that the photographs of his groin area were inadmissible.

    19.    “Prior to trial, the State filed a motion to photograph a ‘unique feature’ of
           [Petitioner’s] body and served a copy of the motion on [Petitioner’s] counsel.
           The trial court granted the motion. An investigator with the district attorney’s
           office then took the photographs in the trial court’s holdover cell. Neither the
           motion nor the order identifies the ‘unique feature’ in question. At trial, the
           State offered, and the trial court admitted into evidence over [Petitioner’s]
           objections, two photographs of the mole on [Petitioner’s] groin.”

    20.    [Petitioner] presents no authority to support his claim that the trial court’s
           order directing the photography was not sufficient.

    21.    It is reasonable that the trial court’s photography order was designed to ease
           any embarrassment that would be inflicted on [Petitioner] by displaying his
           mole (and groin) at trial.

    Ineffective Assistance of Appellate Counsel

    22.    [Petitioner] presents no evidence, or authority, to support his claim that
           appellate counsel was required to file a “notice” informing the court that he
           was challenging the constitutionality of the statute.

    23.    The Second Court of Appeals considered, and rejected, [Petitioner]’s
           constitutional challenge on its merits.

    24.    [Petitioner] presents no facts that, if true, entitle him to relief.

                                CONCLUSIONS OF LAW

           ...

    15.    The two-prong test enunciated in Strickland v. Washington applies to
           ineffective assistance of counsel claims in non-capital cases. To prevail on his
           claim of ineffective assistance of counsel, the applicant must show counsel’s
           representation fell below an objective standard of reasonableness, and there


                                               11
Case 4:20-cv-00176-O Document 19 Filed 07/31/20                Page 12 of 15 PageID 1312



          is a reasonable probability the results of the proceedings would have been
          different in the absence of counsel’s unprofessional errors.

    16.   The Court of Criminal Appeals “must presume that counsel is better
          positioned than the appellate court to judge the pragmatism of the particular
          case, and that he made all significant decisions in the exercise of reasonable
          professional judgment.”

    17.   “The proper standard of review for claims of ineffective assistance of counsel
          is whether, considering the totality of the representation, counsel’s
          performance was ineffective.”

    18.   “Review of counsel’s representation is highly deferential, and the reviewing
          court indulges a strong presumption that counsel’s conduct fell within a wide
          range of reasonable representation.”

    19.   Support for [Petitioner]’s claim of ineffective assistance of counsel must be
          firmly grounded in the record and “‘the record must affirmatively
          demonstrate’ the meritorious nature of the claim.”

    20.   An applicant is not entitled to perfect or error-free counsel. Isolated instances
          of errors of omission or commission do not render counsel’s performance
          ineffective; ineffective assistance of counsel cannot be established by isolating
          one portion of trial counsel’s performance for examination.

    21.   “Deficient performance means that ‘counsel made errors so serious that
          counsel was not functioning as the ‘counsel’ guaranteed the defendant by the
          Sixth Amendment.’”

    22.   “[The] court will not second guess through hindsight the strategy of counsel
          at trial nor will the fact that another attorney might have pursued a different
          course support a finding of ineffectiveness.”

    23.   “[E]ach case must be judged on its own unique facts.”

    24.   “Under Strickland, the defendant must prove, by a preponderance of the
          evidence, that there is, in fact, no plausible professional reason for a specific
          act or omission.”

    25.   Failure to file a suppression motion or to object to the admission of evidence
          does not necessarily constitute ineffective assistance of counsel.

    26.   “[T]o successfully assert that trial counsel’s failure to object amounted to


                                             12
Case 4:20-cv-00176-O Document 19 Filed 07/31/20                 Page 13 of 15 PageID 1313



           ineffective assistance, the [defendant] must show that the trial judge would
           have committed error in overruling such an objection.”

    27.    “When an ineffective assistance claim alleges that counsel was deficient in
           failing to object to the admission of evidence, the defendant must show, as
           part of his claim, that the evidence was inadmissible.”

    28.    Arrestees and jail inmates have dramatically lower Fourth Amendment rights
           than do typical citizens.

    29.    Court-enforced searches can be used to seek evidence.

    30.    The State’s need for corroboration of the victim, justified the search.

    31.    An order for photographing is analogous to a subpoena duces tecum and
           ordering [Petitioner] to display a part of his body to the jury.

    32.    “[T]he search and seizure clause of the [Fourth] Amendment was not intended
           to interfere with the power of courts to compel, through a subpoena duces
           tecum, the production, upon a trial in court, of documentary evidence.”

    33.     “[T]here is no unreasonable search and seizure, when a [subpoena], suitably
           specific and properly limited in its scope, calls for the production of
           documents which, as against their lawful owner to whom the writ is directed,
           the party procuring its issuance is entitled to have produced.”

    34.    Just as a trial court can order a defendant to display parts of his body to the
           jury at trial, the trial court here was not prohibited by the Fourth Amendment
           from ordering [Petitioner] to submit to photographing of [Petitioner]’s body.

     35.   [Petitioner] has failed to demonstrate that the evidence was inadmissible and
           that the trial court would have erred in denying his motion to suppress.

    36.    [Petitioner] has failed to show that counsel was deficient for not moving to
           suppress the photographs.

    37.    [Petitioner] has failed to prove that trial counsel's representation fell below an
           objective standard of reasonableness.

    38.    A party fails to carry his burden to prove ineffective assistance of counsel
           where the probability of a different result absent the alleged deficient conduct
           “sufficient to undermine confidence in the outcome” is not established.



                                              13
 Case 4:20-cv-00176-O Document 19 Filed 07/31/20                      Page 14 of 15 PageID 1314



       39.     “[A] court need not determine whether counsel’s performance was deficient
               before examining the prejudice suffered by the defendant as a result of the
               alleged deficiencies. The object of an ineffectiveness claim is not to grade
               counsel’s performance. If it is easier to dispose of an ineffectiveness claim on
               the ground of lack of sufficient prejudice, which we expect will often be so,
               that course should be followed.”

       40.     [Petitioner] has failed to show that a reasonable likelihood exists that the
               outcome of the proceeding would have been different had counsel moved to
               suppress the photographs taken of his groin area.

       41.     [Petitioner] has failed to show that there is a reasonable probability that the
               outcome of the proceeding would have been different but for the alleged
               misconduct.

       42.     [Petitioner] has failed to prove that he received ineffective assistance of trial
               counsel.

               ...

       Ineffective Assistance of Appellate Counsel

       44.     In order to prevail, the applicant must present facts that, if true, would entitle
               him to the relief requested.

       45.     Because counsel was not required to file a “notice” before attacking the
               constitutionality of a statute on direct appeal, and the Second Court of
               Appeals considered, and rejected, [Petitioner]’s constitutional challenge on its
               merits, [Petitioner] has failed to allege facts that, if true, entitle him to relief.

SHR 86-96, ECF No. 17-25 (citations omitted).

       The magistrate judge’s findings and conclusions were subsequently adopted by the state

habeas judge, who also presided over the trial proceedings, as well as the Texas Court of Criminal

Appeals. Id. at 101. Again, Petitioner presents no evidence, let alone clear and convincing evidence,

or legal argument to demonstrate that the state court’s determination of the claims is either factually

or legally unreasonable. His claims are wholly conclusory. Such allegations do not raise a

constitutional issue in a habeas proceeding. Miller, 200 F.3d at 282. Further, the state courts clearly


                                                   14
 Case 4:20-cv-00176-O Document 19 Filed 07/31/20                   Page 15 of 15 PageID 1315



applied the proper legal standard, and, relying on the presumptive correctness of the courts’ findings,

the state courts’ application of that standard was not objectively unreasonable under the

doubly-deferential standard applied to such claims. Counsel is not required to file frivolous motions

or to present frivolous arguments on appeal. Green v. Johnson, 160 F.3d 1029, 1037 (5th Cir. 1998);

United States v. Gibson, 55 F.3d 173, 179 (5th Cir. 1995).

V. CONCLUSION

       For the reasons discussed, Petitioner’s petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254 is DENIED. A certificate of appealability is also DENIED.

       SO ORDERED on this 31st day of July, 2020.



                                                   _____________________________________
                                                   Reed O’Connor
                                                   UNITED STATES DISTRICT JUDGE




                                                  15
